DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
 
Status of Claims
The amendments and arguments filed on 12/28/2021 are acknowledged and have been fully considered.  Claims 1-2, 20-21, 23-32, 34, and 40-55 are now pending.  Claims 3-19, 22-24, 33 and 35-39 are canceled; claims 20-21, 25-32, and 34 are amended; claims 1-2 are withdrawn; claims 41-55 are new.
Claims 20-21, 23-32, 34, and 40-55 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 41 objected to because of the following informalities:  the detective site in the fifth line.  Appropriate correction is suggested to “the defective site”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-21, 23-32, 34, and 40-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating or reducing degeneration and/or treating or reducing an injury of an intervertebral disc, does not reasonably provide enablement for suppressing recurrence of a degeneration and/or an injury of an intervertebral disc.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
 Nature of the invention:  Claims 41 and 42 are drawn to a method of treating, reducing, or suppressing recurrence of a degeneration and/or an injury of an intervertebral disc.
  The state of the prior art:  Kalaf et al. teaches an injectable, cellularized alginate-based nucleus pulposus that restores disc function (see abstract).  Kalaf et al. teaches that the alginate gel has tailorable rates of gelation to improve functionality (see abstract).  Further, Iwasaki et al. teaches a composition for regenerating cartilage or treating a cartilage disease (see abstract).  Iwasaki et al. teaches that the composition contains a monovalent metal salt of alginic acid for which the endotoxin level thereof has been lowered to an extent that does not substantially induce inflammation or fever (i.e. a low endotoxin monovalent metal salt of alginic acid, see abstract). Iwasaki et al. teaches that the cartilage can be found in intervertebral discs (see [0068]).
 The relative skill of those in the art:  The relative skill of those in the art is high.
 The predictability or unpredictability of the art:  Kalaf et al. teaches an injectable, cellularized alginate-based nucleus pulposus that restores disc function (see abstract).  Kalaf et al. teaches that alternatives to highly-invasive surgical procedures for lower back pain caused by severe intervertebral disc (IVD) degeneration include minimally-invasive injections into the nucleus pulposus (see page 198).
 The breadth of the claims:  The scope of the claims is very broad and reads on prevention of degeneration and/or injury. The instant specification does teach that “suppression of degeneration” is not necessarily required to result in a state with no degeneration, but rather may result in that the degenerative change is suppressed as compared to an untreated case (see [0160]), however it also specifically teaches that “treatment, prevention or suppression of recurrence” comprise treatment, prevention, suppression of recurrence, reduction, suppression, improvement, removal, reduction in onset rate, delay of onset, suppression of progress, alleviation of severity, reduction in recurrence rate, delay of recurrence, alleviation of clinical symptoms and the like” (see [0162]).  Further, the general definition of the word “suppress” includes “to inhibit or prevent” (see Oxford English Dictionary).  Thus, the claims read on the prevention of all degenerations and all injuries (i.e. practicing the claimed method would prevent a disc injury in a car accident).
The amount of direction or guidance presented:  The specification speaks generally about treating, reducing, or suppressing recurrence of a degeneration and an injury of an intervertebral disc, however there is no specific discussion or teaching on suppressing recurrence of a degeneration and an injury of an intervertebral disc.
 The presence or absence of working examples: The specification provides examples of treating and reducing a degeneration and an injury of an intervertebral disc.  However, no examples are provided which show suppressing recurrence of a degeneration and an injury of an intervertebral disc.
The quantity of experimentation necessary:  In order to practice the invention, one skilled in the art would undertake a novel and extensive research program into suppressing recurrence of a degeneration and an injury of an intervertebral disc.  Because this research would have to be exhaustive, and because it would require a broad range of types of degeneration and injuries of an intervertebral disc, it would constitute an undue and unpredictable experimental burden.
Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention for suppressing recurrence of a degeneration and an injury of an intervertebral disc.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20, 21, 25-32, 34, and 40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 20 and 34 depend on claim 41.  Claims 21, 25-32, and 40 depend on claim 42.  Thus, the claims fail to reference a claim previously set forth as required under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20, 21, 25-32, 34, 40-45, 48-55 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (“Nucleus pulposus replacement and regeneration/repair technologies: Present status and future prospects”, of record) in view of Kalaf et al. (“Characterization of slow-gelling alginate hydrogels for intervertebral disc tissue-engineering applications”, of record) and Iwasaki et al. (US 2013/0189231, of record).
Lewis teaches degenerative disc disease is implicated in the pathogenesis of many painful conditions of the back and that a surgical option is replacement or regeneration/repair of the nucleus pulposus (see abstract). Lewis teaches that space created by removal of the degenerated nucleus pulposus (i.e. a defective site in a nucleus pulposis of the intervertebral disc) allows for the placement of a device, which can include in situ curable polymers (i.e. a composition to fill the defective site, see page 1703). Lewis teaches that alginates are biomaterials used for scaffolds for nucleus pulposus (see page 1710).  Lewis teaches that an amidic derivative of alginate was used to form a hydrogel by crosslinking it with 1,3 diaminopropane, which swelled up to 250% in volume, a value that is similar to that for a normal human lumbar nucleus pulposus (see page 1709).  Lewis teaches that the behavior of the hydrogel was very similar to that of normal human lumbar nucleus pulposus and that the hydrogel behaved more like a solid than a fluid (see page 1709).
Lewis does not teach a low endotoxin monovalent metal salt of alginic acid, and allowing a solid gel to form from a first portion of the composition after the applying, such that a second portion, which is other than the first portion, of the composition remains in the sol state.  Lewis does not teach a second portion, which is other than the first portion, of the composition remains in the sol state.
Kalaf et al. teaches an injectable, cellularized alginate-based nucleus pulposus that restores disc function (see abstract).  Kalaf et al. teaches that the alginate gel has tailorable rates of gelation to improve functionality and examines CaCO3:glucono-δ-lactone (GDL), with 10% CaCl2 as the control crosslinker (see abstract). Kalaf et al. teaches that alternatives to highly-invasive surgical procedures for lower back pain caused by severe intervertebral disc (IVD) degeneration include minimally-invasive injections into the nucleus pulposus (see page 198). Kalaf et al. teaches an injectable the creation of uniform alginate macroblock geometries is quite difficult as the boundary of the alginate is tightly and rapidly bound upon contact with the crosslinking solution and that alginate provides controlled gelation (see page 198).
Iwasaki et al. teaches a composition for regenerating cartilage or treating a cartilage disease (see abstract).  Iwasaki et al. teaches that the composition contains a monovalent metal salt of alginic acid for which the endotoxin level thereof has been lowered to an extent that does not substantially induce inflammation or fever (i.e. a low endotoxin monovalent metal salt of alginic acid, see abstract). Iwasaki et al. teaches that the cartilage can be found in intervertebral discs (see [0068]).  Iwasaki et al. teaches that the composition is injected into a joint in a liquid state for the repair of cartilage at a cartilage injury lesion, including disc injury (see [0031]). Iwasaki et al. teaches that the composition has gel curability as a result of being contacted with Ca ions at the affected area (see [0277]). Iwasaki et al. teaches that the composition is injected into a joint in a liquid state (i.e. a sol, see [0031]).  Iwasaki et al. teaches that the composition can be applied with a syringe (see [0070]) and teaches that applying a solution of a divalent or more metal ion to the surface of the composition with a syringe or sprayer, and that the crosslinking agent may be applied to the surface of the composition of the present invention either after or simultaneous to the application of the composition (see [0116]).
Regarding claim 41, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a liquid (i.e. a sol) monovalent metal salt of alginic acid for which the endotoxin level thereof has been lowered to an extent that does not substantially induce inflammation or fever as taught by Iwasaki et al. in the method of Lewis.  One would be motivated to do so with a reasonable expectation of success as Lewis teaches that an amidic derivative of alginate was used to form a hydrogel by crosslinking, and Kalaf et al. teaches an injectable, cellularized alginate-based nucleus pulposus that restores disc function.  Further, Iwasaki et al. teaches that the composition can be used in intervertebral discs. Regarding the limitation of a first portion as a solid gel and the second portion in the sol state, Iwasaki et al. teaches that the composition is injected into a joint in a liquid state (i.e. a sol, see [0031]) and teaches that applying a solution of a divalent or more metal ion to the surface of the composition with a syringe or sprayer, and that the crosslinking agent may be applied to the surface of the composition of the present invention either after or simultaneous to the application of the composition (see [0116]), which would form a “first potion” on the surface and a “second portion” under the first portion that is still liquid (i.e. a sol).
Regarding claim 42, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a liquid (i.e. the composition as fluidity when applied to the defective site) monovalent metal salt of alginic acid for which the endotoxin level thereof has been lowered to an extent that does not substantially induce inflammation or fever and then curing the composition by bringing a crosslinking agent into as taught by Iwasaki et al. in the method of Lewis.  One would be motivated to do so with a reasonable expectation of success as Lewis teaches that an amidic derivative of alginate was used to form a hydrogel by crosslinking, and Kalaf et al. teaches an injectable, cellularized alginate-based nucleus pulposus that restores disc function.  Further, Iwasaki et al. teaches that the monovalent metal salt of alginic acid composition can be used in intervertebral discs.  
Regarding claims 34 and 43, Lewis teaches degenerative disc disease, osteophytes in joints adjacent to the degenerated one, spinal stenosis, spondylotic myelopathy and radiculopathy, and disc herniation (see page 1702).
Regarding claims 44 and 45, Lewis teaches that space created by removal of the degenerated nucleus pulposus (i.e. a defective site in a nucleus pulposis of the intervertebral disc) allows for the placement of a device, which can include in situ curable polymers (i.e. a composition to fill the defective site, see page 1703).
Regarding claims 48 and 49, Lewis teaches that the height change can be increased by implantation (see page 1704).
Regarding claims 50 and 51, Lewis teaches that the degeneration of discs is due to a variatey of factors including environmental factors, such as abnormal mechanical loading on the spine, driving and associated whole-body vibration, smoking, and changes due to aging (see page 1703).
Regarding claims 52-55, the prior art renders obvious the claimed method. A person of ordinary skill in the art would reasonably expect the use of the same composition with the same active steps to have the same result.
Regarding claims 20 and 21, it is noted that the phrase “composition-filling inlet on the surface” is broadly being interpreted to read on the opening created by the needle during the injection. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention inject the composition of  into a joint in a liquid state (i.e. a sol) and apply a solution of a divalent or more metal ion to the surface of the composition with a syringe or sprayer, and apply the crosslinking agent to the surface of the composition either after or simultaneous to the application of the composition as taught by Iwasaki et al. in the method of Lewis and Kalaf et al.  One would be motivated to do so with a reasonable expectation of success as Lewis teaches that an amidic derivative of alginate was used to form a hydrogel by crosslinking, and Kalaf et al. teaches an injectable, cellularized alginate-based nucleus pulposus that restores disc function.  Further, Iwasaki et al. teaches that the composition can be used in intervertebral discs.
Regarding claims 25 and 26, Iwasaki et al. teaches the same composition as claimed for use in the instant method, including that that the sodium alginate has a weight average molecular weight of 500,000 (see [0025]).  Iwasaki et al. teaches that the composition has a viscosity of 110-570 mPa.s (See Table 2).
Regarding claim 27, Iwasaki et al. teaches the preferable concentration of alginic acid in the solution of the monovalent metal ion of alginic acid is roughly 1 to 5% w/v (see [0098]).
Regarding claim 28, Iwasaki et al. teaches a kit for regenerating cartilage or treating a cartilage disease which includes the composition for regenerating cartilage or treating a cartilage disease, a crosslinking agent, syringe, gel pipette, special-purpose filler, instructions and the like (see [0144]).  Iwasaki et al. teaches a kit in which an alginic acid solution and a crosslinking agent are sealed in separate syringes and packaged together in a single pack (see [0144]).
Regarding claim 29, Iwasaki et al. teaches that the composition can be applied with an 18-27G needle (see [0130]). Iwasaki et al. teaches that environmental changes such as a time difference, temperature difference or contact with calcium ion within the body effect gelation of the composition (see [0118]).  One skilled in the art would be motivated to manipulate the time and temperature by routine experimentation, in order to optimize the desired gelation as Iwasaki et al. teaches that that environmental changes such as a time difference, temperature difference or contact with calcium ion within the body effect gelation of the composition.  Further, MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case the gauge of the needles taught in the prior art overlap on the instantly claimed gauge.
Regarding claim 30, Lewis teaches that an amidic derivative of alginate was used to form a hydrogel by crosslinking it with 1,3 diaminopropane, which swelled up to 250% in volume, a value that is similar to that for a normal human lumbar nucleus pulposus (i.e. compositions which do not contain a cell, see page 1709).  Further, Iwasaki et al. teaches compositions which do not contain cells (see [0185]).
Regarding claim 31, Iwasaki et al. teaches that the composition has gel curability as a result of being contacted with Ca ions at the affected area (see [0277]).
Regarding claim 32, Iwasaki et al. teaches compositions which contain cells (see [0185]).
Regarding claim 40, Iwasaki et al. teaches mesenchymal stem cells or bone marrow mesenchymal stromal cells (see [0105]). Iwasaki et al. teaches human transforming growth factor β3 (i.e. TGF-β, see [0170]).



Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.
Applicant argues that one of ordinary skill in the art would have no reason or motivation to apply Iwaskai’s compositions to a subject with degeneration and/or an injury of an intervertebral disc, where the injury is a defective site in the nucleus pulpsus of the intervertebral disc.  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Lewis teaches degenerative disc disease is implicated in the pathogenesis of many painful conditions of the back and that a surgical option is replacement or regeneration/repair of the nucleus pulposus (see abstract). Lewis teaches that space created by removal of the degenerated nucleus pulposus (i.e. a defective site in a nucleus pulposis of the intervertebral disc) allows for the placement of a device, which can include in situ curable polymers (i.e. a composition to fill the defective site, see page 1703).  Further, Iwasaki et al. teaches that the cartilage can be found in intervertebral discs (see [0068]).  Iwasaki et al. teaches that the composition is injected into a joint in a liquid state for the repair of cartilage at a cartilage injury lesion, including disc injury (see [0031]). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Applicant argues that Kalaf only tests its hydrogels without actually applying them to the nucleus pulposus site.  Applicant argues that Kalaf teaches that its alginates are not good enough to be applied nucleus pulposus site.  However, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). However, Kalaf et al. teaches an injectable, cellularized alginate-based nucleus pulposus that restores disc function (see abstract) and specifically concludes that the optimum alginate substrate was found to be 1% w/v alginate in DI water, crosslinked with 30 mM CaCO3and 60 mM GDL, not that the alginates are not good enough to be applied nucleus pulposus site. There is nothing in Kalaf et al. which would support a teaching away, as the disclosure does not criticize, discredit, or otherwise discourage the solution claimed.
Applicant argues that Kalaf does not provide any evidence that the compositions actual restores the disc function.  However, the instant claims do not require the restoration of disc function.  Further, it is noted that Kalaf et al. teaches an injectable, cellularized alginate-based nucleus pulposus that restores disc function (see abstract).  
Applicant argues that Kalaf’s optimum composition are solid-like and one would have no reason or motivation to use Iwasaki’s compositions instead of Kalaf’s optimum solid-like composition.  However, Kalaf et al. teaches an injectable, cellularized alginate-based nucleus pulposus that restores disc function (see abstract).  

Applicant argues that before the priority date of the present application, there was a consensus that compositions injected into the nucleus pulposus site should have mechanical properties similar to the nucleus pulposus.  However, the claims are drawn to a method of treatment, not to a composition and its mechanical properties.  Further, Iwasaki et al. teaches that the sodium alginate has a weight average molecular weight of 500,000 (see [0025]) and that the preferable concentration of alginic acid in the solution of the monovalent metal ion of alginic acid is roughly 1 to 5% w/v (see [0098]), which is the same as instantly claimed.  Further, Lewis teaches that space created by removal of the degenerated nucleus pulposus (i.e. a defective site in a nucleus pulposis of the intervertebral disc) allows for the placement of a device, which can include in situ curable polymers (i.e. a composition to fill the defective site, see page 1703).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that Lewis cannot remedy the above deficiencies of Iwasaki and Kalaf because Lewis provides no information which would motivate one of ordinary skill in the art to apply Iwasaki’s compositions to a defective site of a nucleus pulposus of an intervertebral disc in order to treat, reduce or suppress recurrence of a degeneration and/or an injury of an intervertebral disc, the degeneration and/or the injury comprising the defective site the nucleus pulposus of the intervertebral disc.  However as set forth above in the rejection of record, Lewis teaches degenerative disc disease is implicated in the pathogenesis of many painful conditions of the back and that a surgical option is replacement or regeneration/repair of the nucleus pulposus (see abstract). Lewis teaches that space created by removal of the degenerated nucleus pulposus (i.e. a defective site in a nucleus pulposis of the intervertebral disc) allows for the placement of a device, which can include in situ curable polymers (i.e. a composition to fill the defective site, see page 1703). Lewis teaches that alginates are biomaterials used for scaffolds for nucleus pulposus (see page 1710).  Lewis teaches that an amidic derivative of alginate was used to form a hydrogel by crosslinking it with 1,3 diaminopropane, which swelled up to 250% in volume, a value that is similar to that for a normal human lumbar nucleus pulposus (see page 1709).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611